DETAILED ACTION
                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LumiO: A plaque aware toothbrush, by Yoshitani et al (IDS document) in view of Gatzemeyer et al (2009/0317770).  
With respect claim 1, Yoshitani discloses method for treating a surface of a user’s body part, comprising:
obtaining target surface condition information from a user’s body part surface using [a bio-sensor that is not camera], (see figure 1, toothbrush with a camera and plaque on the tooth, (b) and (c) image);
classifying the target surface condition information using a machine learning classifier to determine an initial target surface condition classification, (see page 610 left hand column, vision based plaque detection, …intraoral images from the camera and assesses the amount of 
obtaining treatment progress information using a combination of motion sensor data and surface condition information from the bio-sensor; and classifying the treatment progress information using a machine learning classifier to determine a progress classification for treating the initial target surface condition classification, (see page 609, right hand column, toothbrush body and plaque feedback mechanism, last 10 lines), as claimed.
However, Yoshitani fails to explicitly disclose a bio-sensor that is not camera, as claimed.  
Gatzemeyer in the same field teaches a bio-sensor that is not camera, (see figure 1, 105 and paragraph 0016 for description toothbrush including a biosensor 105), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of oral health care using image analysis.  The teaching of Gatzemeyer of having a bio sensor for detect the various characteristics can be incorporated in to the Yoshitani as suggested in figure 1 (b), for suggestion, and modification to the system yields an oral care diagnostic feature in a oral care instrument (see paragraph 0003 of Gatzemeyer) for motivation.  

With respect to claim 2, Yoshitani further discloses wherein the bio-sensor is provided on at least one of an examination instrument or a grooming appliance, (see figure 3 (b), toothbrush “examination instrument” with camera), as claimed.



With respect to claim 7, Yoshitani further discloses the modifying step occurs substantially in real time while the treatment system is treating the user’s body part surface, (see page 609, right hand column last 10 lines for using the vibration of the toothbrush to treat the teeth) as claimed.

With respect to claim 8, Yoshitani further discloses the bio-sensor is provided a treatment instrument of the treatment system, (see figure 1, (a) camera on the toothbrush) as claimed.  

With respect to claim 9, Yoshitani further discloses the treatment instrument is an oral care instrument, (see figure 1, toothbrush) as claimed.  

With respect to claim 10, Yoshitani further discloses modifying settings of a treatment system based upon the target surface condition classification, (see figure 1, for the plaque on the teeth, see page 609, right hand column last 10 lines for using the vibration of the toothbrush to treat the teeth, and page 610 left hand column switching the vibration intensity because plaque regions are visible… ) as claimed.  



With respect to claim 12, Yoshitani further discloses wherein the progress classification indicates that the initial target surface condition classification is incorrect, (see figure 1, for the plaque on the teeth, see page 609, right hand column last 10 lines for using the vibration of the toothbrush to treat the teeth, and page 610 left hand column switching the vibration intensity because plaque regions are visible… ) as claimed.  

With respect to claim 13, Yoshitani further discloses generating an initial treatment plan based upon the initial treatment classification and modifying the initial treatment plan upon determining that the initial target surface condition classification is incorrect, (see figure 1, for the plaque on the teeth, see page 609, right hand column last 10 lines for using the vibration of the toothbrush to treat the teeth, and page 610 left hand column switching the vibration intensity because plaque regions are visible… ) as claimed.  

Claim 14 is rejected for the same reasons as set forth in the rejection of claims 1+2, because claim 14 is claiming the subject matter of similar scope as claimed in claim 1+2.  



Claims 19-20 is rejected for the same reasons as set forth in the rejection of claims 7-8, because claims 19-20 is claiming the subject matter of similar scope as claimed in claim 7-8 respectively.  

Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al (IDS document) in view of Gatzemeyer et al (2009/0317770) as applied to claim 1 above, and further in view of Farrell et al (US Pub. 2012/0151697).   
With respect to claim 3, Yoshitani and Gatzemeyer discloses all the limitations as claimed and as rejected in claim 1 above.  However, Yoshitani and Gatzemeyer fail to explicitly disclose displaying a representation of the treatment progress information, as claimed.  
Farrell in the same field of art teaches displaying a representation of the treatment progress information, (see figure 2, numerical 45, and the description in paragraphs 0029-0031 for various items that can be displayed), as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of oral hygiene.  The teaching of Farrell to display the information of various brushing can be incorporated in to the Yoshitani and Gatzemeyer (see page 606, left hand column …pair smartphone with toothbrush) for suggestion, and modification yields a smarter and use friendly toothbrush, for motivation.   


But, it is a design choice to have different display as required by the user.  Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to use experimentation in order to attain the design choice of using the display for real time or time lapse as needed and as required by the use.  

Claims 15-17 is rejected for the same reasons as set forth in the rejection of claims 3-5, because claims 15-17 is claiming the subject matter of similar scope as claimed in claim 3-5 respectively.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663